DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (hereinafter HALL) (“An Execution Model for Serverless Functions at the Edge”, April 15-18, 2019, pgs. 225-236) in view of Haghighat et al. (hereinafter HAGHIGHAT) (US 2021/0263779 A1).

As to claim 1, HALL teaches a system associated with a cloud-based computing environment, comprising: 
a Web Assembly (“WASM”) runtime process executing as serverless functions on an entity dynamically selected based on a data store location (WebAssembly-based serverless computing platform referred to as WASM) (pg. 231, paragraphs 1-2 under Section 5.1; pg 234, 1st paragraph under Section 5.7), including: 

a service to access the data store, wherein the service executes on the same entity as the WASM runtime process (pg. 231, paragraphs 1-2 under Section 5.1; pg 234, 1st paragraph under Section 5.7).
HALL does not explicitly teach that its service is related to a database service.  
However, HAGHIGHAT teaches an FaaS system 2540 that has an intelligent orchestrator/scheduler that can dynamically select serverless function based on a data store location ([0692]; [0710]; [0715]. [1021]; [1028]).  Furthermore, there is a serverless service platform 203 for providing function as a service, which receives serverless function code 201 and services being related to database services ([0005]; [0239]; [0994]).  HALL and HAGHIGHAT are analogous art because they are both in the same field of endeavor of serverless computing (or Function-as-a-Service or FaaS).  Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the application to combine the teachings of HALL and HAGHIGHAT such that HALL’s services would include database services, for example.  The suggestion/motivation for doing so would have been to provide the predicted result of allowing for storage services that could also provide specialized backend services as well as big data services (HAGHIGHAT  - [0005]; [0994]).    

As to claim 2, HALL teaches wherein the entity is associated with at least one of: (i) a Virtual Machine (“VM”), and (ii) a container (Abstract).

As to claim 3, HALL teaches wherein the selection based on the data store location is associated with at least one of: (i) data locality, and (ii) data gravity (pg 225; 3rd paragraph under Section 1; pg. 227, 2nd paragraph).

As to claim 4, HAGHIGHAT teaches wherein the WASM runtime process further includes: Structured Query Language (“SQL”) Application Programming Interfaces (“APIs”) ([0490]; [0154]; [0160]; [0196]).

As to claim 5, HAGHIGHAT teaches wherein the SQL APIs exchange file descriptors with the database service via an in-memory domain socket-listener ([0387]; [0394]; [0404]).

As to claim 6, HAGHIGHAT teaches wherein the serverless functions use exposed SQL APIs from the WASM runtime process to communicate via Inter-Process Communication (“IPC”) domain sockets ([0387]; [0394]; [0404]).

As to claim 7, HALL teaches wherein the WASM runtime process further includes: a dynamic WASM loader associated with local and/or remote persistence (Fig. 1; pg. 227, last paragraph of “Compiler Toolchain” section; pg. 229, paragraphs 2-3 under “Invoker” section).

As to claim 8, HALL (pg. 230, 1st paragraph) and HAGHIGHAT ([0967]; [1140]) teaches wherein the dynamic WASM loader offers dynamic loading of serverless functions in substantially real-

As to claim 9, HALL teaches wherein the WASM runtime process further includes: a plurality of sandboxes, each running a Web Assembly System Interface (“WASI”) (pg. 229, 1st paragraph under “Controller” section).

As to claim 10, HAGHIGHAT teaches wherein the serverless functions execute in a multi-tenant fashion ([1185]).

As to claim 11, HALL teaches wherein the WASM runtime process uses instruction set secure enclaves to secure an access host such that, even if a root is compromised, an attacker cannot access a sandbox memory heap (pg. 227, Paragraphs 1-6 of “Strong Isolation” section).

As to claim 12, HALL teaches wherein the WASM runtime process offers, for each sandbox, system isolation for: (i) a central processing unit, (ii) memory, and (iii) files (Abstract; pg. 226, 2nd paragraph under “WebAssembly” section; pg. 227, paragraphs 1-2 under “Strong Isolation” section).

As to claim 13, HALL teaches wherein the WASM runtime process offers no direct references to function pointers (without allowing direct access, i.e., pointes are not allowed) that control the instruction pointer to ensure data integrity (pg. 227, paragraphs 1-3 under “Strong Isolation” section).

As to claim 14, HALL teaches wherein the WASM runtime process prevents access to system calls by default (pg. 235; 1st paragraph under “Performance vs Containers” section).

As to claim 15, HAGHIGHAT teaches wherein an orchestration layer selects a Virtual Machine (“VM”) as the entity for the serverless functions based on a default policy ([0160]; [0194]).

As to claim 17, HAGHIGHAT teaches wherein the default policy utilizes round robin load balancing across database VMs ([0408]).

As to claim 18, HALL teaches wherein an orchestration layer includes: a computer processor, and a memory storage device including instructions that when executed by the computer processor enable the system to: (i) select the entity for the serverless functions based on user-defined custom rules in accordance with exposed attributes (pg. 229, 2nd paragraph under “Invoker” section; pg. 231, Section 5.2 Example Applications; pg. 236, 2nd paragraph).

As to claim 19, HALL teaches wherein the exposed attributes are associated with at least one of: (i) a central processing unit load, (ii) a memory load, and (ii) a read/write mixture (Abstract; pg. 226, 2nd paragraph under “WebAssembly” section; pg. 227, paragraphs 1-2 under “Strong Isolation” section).

As to claim 23, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 24, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 25, it is rejected for the same reasons as stated in the rejection of claim 3.


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over HALL in view of Mestery et al. (hereinafter MESTERY) (US 10,764,244 B1).

As to claim 20, HALL teaches a computer-implemented method associated with a cloud-based computing environment, comprising: 
receiving, at a cloud provisioner platform from a gateway associated with a user, an Application Programming Interface (“API”) call to utilize serverless functions and Representational State Transfer (“REST”) endpoints (RESTFUL API and API endpoints) (pg. 229, Section 3.3, paragraphs 2 and 3. pg. 229, last paragraph); 
utilizing the REST endpoints and codebase (pg. 229, Section 3.3, paragraphs 2 and 3. pg. 229, last paragraph); 
placing, by logic at a serverless orchestrator, execution of the serverless functions based on data location (pg. 231, paragraphs 1-2 under Section 5.1; pg 234, 1st paragraph under Section 5.7); 
asking, by the serverless orchestrator, a user to define custom forwarding logic based on exposed attributes (1st paragraph of Section 5.2; 2nd and 3rd paragraph of pg. 236); 
calling a central Web Assembly (“WASM”) compiler service to compile the codebase to WASM and return respective WASM modules (Compiler Toolchain and WebAssembly-based serverless st paragraph under Section 5.7; Fig. 1; pg. 227, last paragraph of “Compiler Toolchain” section; pg. 229, paragraphs 2-3 under “Invoker” section); and 
calling a dynamic loader API of a WASM runtime process, wherein the dynamic loader loads the WASM modules to memory for execution and exposes the registered REST endpoints to the user (Fig. 1; pg. 227, last paragraph of “Compiler Toolchain” section; pg. 229, paragraphs 2-3 under “Invoker” section).
HALL does not teach registering serverless functions and REST endpoints.  However, MESTERY teaches the registration of endpoint related information and serverless functions (claims 8 and 10; col. 3, lines 11-54; col. 9, lines 32-52; col. 14, lines 20-36).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify HALL such that its serverless functions and REST endpoints would be registered, as taught and suggested in MESTERY.  The suggestion/motivation for doing so would have been to provide the predicted result of having a means to centrally manage information needed for computing to occur.

As to claim 21, MESTERY teaches wherein the call from the gateway is associated with a Kubernetes custom provisioner operator or a Cloud Foundry function registration service (col. 1, lines 31-38; col. 17, lines 31-34).

As to claim 22, HALL teaches wherein the serverless orchestrator logic that places execution of the functions based on data location is associated with at least one of: (i) data locality, and (ii) data gravity (pg 225; 3rd paragraph under Section 1; pg. 227, 2nd paragraph).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Varda (US 2020/0142711 A1) teaches isolated execution environment with serverless applications and third-party code that can be WebAssembly WASM).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KENNETH TANG/Primary Examiner, Art Unit 2199